DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-9 of U.S. Patent No. 10,810,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the metes and bounds of the claims of this application would obviously have been construed from those of the patent at the time the invention was filed. In regards to claims 11-18 the use of a remote-control operator station to control the aircraft is old and well known in drone technology in order to land the aircraft.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2. Claim s 1-18 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Roberts et al.’533.

The patent to Roberts et al. discloses all features of the claimed invention in patented claims 1-10, but for the step of moving the aircraft to an inverted position with the repeatedly controllable control surface.

1. A method for controlling the flight of a generally conventional airplane, said airplane having a fuselage with nose and tail, a fixed wing as the primary lifting surface, a rudder at the tail for yaw control, a power system for generating forward thrust substantially parallel to the longitudinal axis of said fuselage, and a generally planar fully tiltable, by rotation about a transverse horizontal axis, stabilizer surface at said tail for pitch control, comprising the steps of:

tilting said stabilizer surface, leading edge downward relative to said

Application/Control Number: 16/271,916 Page 3 Art Unit: 3661

longitudinal axis of said fuselage, until the angle of said primary lifting

surface relative to the oncoming air flow is positively increased to approach

stalling;

further tilting said stabilizer surface with leading edge downward relative to said longitudinal axis of said fuselage, until the angle of said primary lifting surface relative to said oncoming air flow is further positively increased and stall of said primary lifting surface is induced;

further tilting said stabilizer surface with leading edge downward at an extreme angle of approximately 65 to 90 degrees relative to said longitudinal axis of said fuselage, until the angle of said primary lifting surface relative to said oncoming air flow is positively increased such that substantial flow line separation occurs along said primary lifting surface causing deep stall of said primary lifting surface;

varying said power system thrust whereby the attitude and flight path of said airplane is controlled during deep stall of said primary lifting surface.

2. Amethod for controlling the stalled landing descent of a generally conventional airplane, said airplane having a fuselage with nose and tail, a fixed wing as the primary lifting surface, a rudder at the tail for yaw control, a power system for generating forward thrust substantially parallel to the longitudinal axis of said fuselage, and a generally planar fully tiltable

Application/Control Number: 16/271,916 Page 4 Art Unit: 3661 stabilizer surface at said tail for pitch control, comprising the steps of:

reducing the airspeed of said airplane in substantially level flight and tilting said stabilizer surface, leading edge downward, to produce near stall conditions on said primary lifting surface;

further tilting said stabilizer surface with leading edge downward to induce stalling of said primary lifting surface;

further tilting said stabilizer surface with leading edge downward at an extreme angle of approximately 65 to 90 degrees with respect to said longitudinal axis of said fuselage to produce deep stall of said primary lifting surface;

increasing said thrust of said power system to orient said axis of said fuselage above the horizontal with said nose higher than said tail; and

varying said power system thrust to control the rate of descent, said rate of descent being arrested when said thrust is increased and said rate of descent being accelerated when said thrust is decreased.

3. Amethod for altering the flight of a generally conventional airplane, said airplane having a fuselage with nose and tail, a fixed wing as the primary lifting surface, a rudder at the tail for yaw control, a power system for

Application/Control Number: 16/271,916 Page 5 Art Unit: 3661 generating forward thrust substantially parallel to the longitudinal axis of said fuselage, and a generally planar fully tiltable, by rotation about a transverse horizontal axis, stabilizer surface at said tail for pitch control, from a first flight mode to controlled, stable, ultra deep stall flight and subsequently entering said airplane into a conventional flight mode, comprising the steps of:

fully tilting said stabilizer surface, leading edge downward to an extreme angle of about 65 to 90 degrees relative to said longitudinal axis of said fuselage, thereby causing deep stall of said primary lifting surface;

varying said power system thrust to produce stable descending ultra deep stall flight with said primary lifting surface in said deep stall condition;

maintaining said extreme angle of said stabilizer surface until a selected change in airplane altitude is completed;

fully tilting said stabilizer surface, from said ultra deep stall orientation with leading edge fully downward at an angle of about 65 to 90 degrees relative to said longitudinal axis of said fuselage to a normal orientation with said stabilizer surface substantially parallel to said longitudinal axis of said fuselage;

varying said power system thrust and aircraft controls to produce any

Application/Control Number: 16/271,916 Page 6 Art Unit: 3661 preferred flight mode.

4. The method of claim 3 wherein said power system thrust was zero during ultra deep stall.

5. Amethod for controlling the flight of an airplane, said airplane having a fixed wing as the primary lifting surface, a power system for generating forward thrust, and a generally planar fully tiltable, by rotation about a transverse horizontal axis, secondary surface for pitch control, comprising the steps of:

tilting said secondary surface, leading edge downward relative to said chord line of said fixed wing, until the angle of said primary lifting surface relative to the oncoming air flow is positively increased to approach stalling;

further tilting said secondary surface with leading edge downward relative to said chord line of said fixed wing until the angle of said primary lifting surface relative to said oncoming air flow is further positively increased and stall of said primary lifting surface is induced;

further tilting said secondary surface with leading edge downward at an extreme angle in the range of 65 to 90 degrees relative to said chord line of said fixed wing, until the angle of said primary lifting surface relative to said oncoming air flow is positively increased such that substantial flow line

Application/Control Number: 16/271,916 Page 7 Art Unit: 3661

separation occurs along said primary lifting surface causing deep stall of said

primary lifting surface;

varying said power system thrust whereby the attitude and flight path of said airplane is controlled during deep stall of said primary lifting surface.

6. Amethod for altering the flight of a generally conventional airplane, said airplane having a fuselage with nose and tail, a fixed wing as the primary lifting surface, a rudder at the tail for yaw control, a power system for generating forward thrust substantially paralled to the longitudinal axis of said fuselage, and a generally planar fully tiltable, by rotation about a transverse horizontal axis, stabilizer surface at said tail for pitch control, from a first flight mode to controlled, stable, ultra deep stall flight comprising the steps of:

fully tilting said stabilizer surface, leading edge downward to an extreme angle of about 65 to 90 degrees relative to said longitudinal axis of said fuselage, thereby causing deep stall of said primary lifting surface;

varying said power system thrust to produce stable descending flight with said primary lifting surface in said deep stall condition;

maintaining said extreme angle of said stabilizer surface until a selected change in airplane altitude is completed.

Application/Control Number: 16/271,916 Page 8 Art Unit: 3661

7. The method of claim 6 wherein said first flight mode is inverted flight.

8. The method of claim 6 wherein said first flight mode is a roll.

9. The method of claim 6 wherein said first flight mode is non-horizontal flight.

10. The method of claim 6 wherein after fully tilting said stabilizer surface, said engine thrust is reduced to zero. It is clear from claim 7 above that an inverted flight mode exists.
                 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the stabilizers 20 and rudder 18 to obtain this inverted flight, as is well known in the art of flying. In regard to claim 9 the inversion of navigation lights with orientation is considered obvious as it would be necessary to prevent a hazard to aircraft at a distance as port and starboard have been transposed and the oncoming craft would not know it is inverted. The color of navigational marker lights is required by law with reference to the direction of travel. In regard to claim 10 the use of ailerons to control flight in any orientation is considered obvious to one having ordinary skill in the art at the time the invention was filed in order to control the aircrafts attitude. In regards to claims 11-18 the use of a remote-control station is considered obvious to one having ordinary skill in the art at the time the invention was filed, as this is old and well known in UAV technology in order to land and fly the aircraft.
                                                                         PTO-892
     The remaining references cited on the PTO-892 disclose controlling a UAV..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661